UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
HAYAL AZIZ AHMED AL-MITHALI,               )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-cv-2186 (ESH)
                                           )
GEORGE W. BUSH et al.,                     )
                                           )
                        Defendants.        )
__________________________________________)

                                               ORDER

        Upon reviewing [153] petitioner’s counsel’s pending request to visit petitioner in

Guantanamo Bay, Cuba, on March 10-12, 2009, the parties’ mutual agreement, and in the

interests of justice and judicial efficiency, it is hereby

        ORDERED that all provisions of the Court’s December 19, 2008 and January 9, 2009

Orders, as amended by this Court’s February 2, 2009 Order, shall remain in effect with the

following amendments to current due dates. It is further

        ORDERED

        1. On or before March 3, 2009, the government shall produce an unclassified version of
           the narrative section of the Statement of Facts, which was filed as a classified
           document on December 31, 2008.

        2. On or before March 3, 2009, the government shall undertake declassification of all
           statements made by petitioner that are contained within the three documents
           identified by petitioner’s counsel during the court proceeding held on January 30,
           2009.

        3. On or before March 3, 2009, the government shall produce all of the remaining
           discovery material which is presently due on February 9, 2009.

        4. The status conference set for February 19, 2009, is hereby vacated. The next status
           conference shall be set for April 2, 2009 at 9:30 a.m.




                                                    1
      SO ORDERED.




                         _________/s/______________
                         ELLEN SEGAL HUVELLE
                         United States District Judge


Date: February 6, 2009




                           2